193 P.3d 61 (2008)
222 Or. App. 325
STATE of Oregon, Plaintiff-Respondent,
v.
Monte Shane SMITH, aka Shane Monte Smith, Defendant-Appellant.
CFH050267; A133878.
Court of Appeals of Oregon.
Submitted August 1, 2008.
Decided September 10, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Anne F. Munsey, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Karla H. Ferrall, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Defendant appeals his conviction for possession of a controlled substance, former ORS 475.992(4) (2003), renumbered as ORS 475.840(3) (2005), arguing that the trial court erred in admitting into evidence a laboratory report pursuant to ORS 475.235 identifying as methamphetamine a substance found during a search of defendant. In this case, the laboratory report was the only evidence admitted at trial concerning the nature of the substance. The state concedes that defendant is entitled to a reversal in light of the holding of State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007). We agree and accept the state's concession.
Reversed and remanded.